Citation Nr: 0525201	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-31 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in No. Little Rock, Arkansas.  A hearing 
was held at the RO before a decision review officer in August 
2004.

This matter is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

His September 2004 substantive appeal reflects that the 
veteran requested a hearing at the RO before a Veterans Law 
Judge (VLJ), formerly known as a Member of the Board.  In 
January 2005, he elected a videoconference hearing.  As no 
such hearing has been scheduled in regards to the issues 
currently on appeal, a remand is in order.  See 38 C.F.R. §§ 
20.702, 20.704 (2004).

Accordingly, this case hereby is REMANDED for the following:

Schedule the veteran for a 
videoconference hearing at the earliest 
opportunity, and notify him and his 
representative of the date, time, and 
location of the hearing.  If, for 
whatever reason, he decides that he no 
longer wants a videoconference hearing, 
then this should be documented in the 
record.  Also, if he fails to report for 
the scheduled hearing without good cause, 
this also should be documented in the 
record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

